In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Futnam County (O’Rourke, J.), dated May 31, 2005, which denied his motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The plaintiff, a passenger in a stopped vehicle which was struck in the rear by the defendant’s vehicle, made a prima facie showing of entitlement to partial summary judgment on the issue of liability (see Ditrapani v Marciante, 10 AD3d 628 [2004] ; Leonard v City of New York, 273 AD2d 205 [2000]). The deposition testimony of the defendant that he saw the stopped vehicle in which the plaintiff was a passenger and applied his brakes but that his vehicle nevertheless skidded into the stopped vehicle due to road conditions was insufficient to rebut the inference the he was negligent (see Garcia v Hazel, 287 AD2d 481, 482 [2001]). As such, the Supreme Court erred in denying the plaintiff’s motion. Crane, J.P., Krausman, Luciano and Rivera, JJ., concur.